Exhibit 11.1 Consent of Independent Auditor HC Government Realty Trust, Inc. Sarasota, Florida We hereby consent to the use in the Offering Circular constituting a part of this Amendment No. 3 to the Regulation A Offering Statement on Form1-A of HC Government Realty Trust, Inc. of our report dated June 14, 2016, with respect to the combined statement of revenues and certain operating expenses of the Owned Properties for the year ended December, 31, 2015, of our report dated June 14, 2016, with respect to the combined statement of revenues and certain operating expenses of the Johnson City and Port Canaveral Properties for the year ended December 31, 2014, and of our report dated June 14, 2016, with respect to the statement of revenues and certain operating expenses of the Silt Property for the year ended December 31, 2014. /s/
